Citation Nr: 1617707	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus. 

2.   Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was scheduled for a videoconference hearing before the Board in October 2015, but he cancelled his request, as indicated in a written submission. Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

By way of background, service connection is in effect for diabetes mellitus type II, associated with herbicide exposure.  The Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for peripheral neuropathy of the upper and lower extremities.  The VA examiner stated that the Veteran is not diagnosed with diabetic peripheral neuropathy of the upper and lower extremities; however, the examiner further stated that examination of the lower extremities did suggest peripheral neuropathy.  The examination report showed decreased light touch/monofilament testing in the hands/fingers and foot/toes on objective testing.  In addition, right lower extremity vibration sensation was decreased and cold sensation was decreased in all four extremities.  However, the examiner determined the Veteran's symptoms such as weakness, numbness, pain, and tingling in the upper extremities were non-characteristic of peripheral neuropathy.  She also stated that she was uncertain of the diagnosis related to the upper extremities.  Moreover, the examiner found that the Veteran's symptoms affecting the lower extremities, such as tingling in the feet, were not consistent with peripheral neuropathy, but stated that the Veteran may have peripheral neuropathy of the lower extremities.   

The Board finds that the examiner's statements regarding a diagnosis are unclear and inconsistent.  Furthermore, although the examiner did not diagnose peripheral neuropathy of the upper and lower extremities, she nevertheless opined that due to the recent onset of diabetes in 2011, the diabetes did not cause, aggravate, or worsen his symptoms.  In so finding, the examiner cited to the Veteran's report that his symptoms preceded the development of diabetes by many years.  Finally, the Board notes that the VA examiner did not consider the May 2012 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private doctor, which indicates that diabetic peripheral neuropathy is a complication of the Veteran's diabetes mellitus and the Veteran has some foot numbness.  Based on the foregoing, the Board finds that an additional VA examination and medical opinion are needed to ascertain the nature and etiology of any peripheral neuropathy that may be present. 

With regard to the claim for service connection for erectile dysfunction, the Veteran was afforded a VA examination in November 2012 at which time the VA examiner opined that erectile dysfunction was less likely than not significantly caused by his diabetes.  Again, the examiner cited to the Veteran's report that erectile dysfunction developed many years prior to his diabetes diagnosis.  The examiner also referenced the Veteran's significant hyperlipidemia, tobacco use, and age as risk factors related to erectile dysfunction.  However, the Board notes, that the VA examiner did not discuss the May 2012 DBQ which showed that the Veteran was diagnosed with erectile dysfunction that was at least as likely as not due to diabetes mellitus. 

Regarding the claim for service connection for hearing loss, the Veteran was afforded a VA examination in April 2013 at which time he was diagnosed with bilateral sensorineural hearing loss.  The examiner reasoned that, given the Veteran's normal hearing during service and the presence of  extensive post-service recreational and occupational noise exposure, it is less likely that hearing loss was related to military noise exposure.  The examiner noted that the Veteran had normal hearing at enlistment and at the time of his separation from service without any shifts in hearing levels noted.   

The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the Board finds that the examiner failed to discuss the significance, if any, of a shift in hearing levels between enlistment and separation.  Moreover, on the February 1969 separation examination, the Veteran checked off that he had hearing loss and ear, nose, or throat trouble, which was not addressed by the April 2013 examiner.  Therefore, the Board finds that an addendum medical opinion is necessary to ascertain the nature and etiology of the Veteran's bilateral hearing loss.

With respect to tinnitus, the examiner opined that tinnitus was at least as likely as not a symptom associated with hearing loss.   Consequently, the issue of service connection for tinnitus cannot be adjudicated at this time because it is inextricably intertwined with the issue of service connection for hearing loss.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his peripheral neuropathy of the upper extremities and lower extremities, erectile dysfunction, bilateral hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the Iowa City VA Health Care System.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and bilateral lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has had peripheral neuropathy of the upper and lower extremities during the pendency of the appeal, and if so, when the disorder first manifested.  He or she should also opine as to whether it is at least as likely as not (a 50% or greater probability) that the disorder is related to the Veteran's military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association).

The examiner should also state whether it is at least as likely as not (a 50% or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities was caused by or permanently aggravated by his type II diabetes mellitus. 

In rendering the opinion, the examiner should consider the May 2012 DBQ from Dr. M.R. (initials used to protect privacy), which notes that the Veteran has diabetic peripheral neuropathy and numbness in his feet.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction is causally or etiologically related to his military service.

The examiner should also state whether it is at least as likely as not it is at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was caused by or permanently aggravated by his type II diabetes mellitus. 

In rendering the opinion, the examiner should consider the May 2012 DBQ from Dr. M.R. (initials used to protect privacy), which notes that the Veteran has erectile dysfunction at least as likely as not related to diabetes.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  With regard to the claims for hearing loss and tinnitus, the AOJ should refer the Veteran's claims file to the April 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file. including the Veteran's service treatment records, post-service medical records, and lay assertions. 
  
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had their onset in service, were caused by service, or are related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering an opinion, the examiner should consider the February 1969 service treatment record showing that, at separation, the Veteran checked off that he had hearing loss and ear, nose, or throat problems. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


